Citation Nr: 0926059	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for left wrist compression neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  During the pendency of the claim, the rating 
for left wrist compression neuropathy was increased to 20 
percent from the effective date of service connection.  This 
increase did not satisfy the Veteran's appeal.

In March 2005, the Veteran testified at a hearing at the RO 
before a Decision Review Officer.  A transcript of that 
proceeding is of record.

When this case was previously before the Board in June 2007, 
it was remanded in part and decided in part.  It has since 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran is right handed, and his left wrist compression 
neuropathy is manifested by incomplete paralysis of the 
median nerve that more nearly approximates moderate than 
severe.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for left wrist compression neuropathy a have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Appeals 
Management Center (AMC) provided the Veteran with the notice 
required under the VCAA by letters mailed in June and 
September 2007.  Although these letters were mailed after the 
initial adjudication, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the Veteran's claim in March 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided before the 
initial adjudication of the claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) 
(2008).

The Veteran is right-handed.  His left wrist compression 
neuropathy is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the minor upper extremity 
warrants a 20 percent rating is warranted if it is moderate 
or a 40 percent rating if it is severe.  Complete paralysis 
of the left median nerve warrants a 60 percent rating.  
Complete paralysis of this nerve is characterized by:  The 
hand is inclined to the ulnar side, the index and middle 
fingers are more extended than normally, there is 
considerable atrophy of the muscles of the thenar eminence, 
the thumb is in the plane of the hand (ape hand); pronation 
is incomplete and defective, there are absence of flexion of 
index finger and feeble flexion of middle finger, there is an 
inability to make a fist, the index and middle fingers remain 
extended, there are an inability to flex the distal phalanx 
of thumb and defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist is weakened; and 
there is pain with trophic disturbances.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left wrist compression 
neuropathy.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability. 

The Veteran was initially granted service connection for left 
wrist compression neuropathy in an April 2004 rating 
decision.  The disability was assigned a 10 percent rating 
effective January 30, 2004.  The Veteran appealed this 
decision, contending that the disability warrants a higher 
rating.  During the course of this appeal, the Board granted 
an increased disability rating of 20 percent, also effective 
January 30, 2004.  

The Veteran was afforded a VA examination in March 2004 to 
determine the nature and extent of residuals of fractures of 
both wrists.  At that time, the Veteran complained of 
bilateral wrist pain, weakness, stiffness, with more clinical 
symptoms and disability in the right wrist than the left 
wrist.  The examiner found that left hand and wrist strength 
were within normal limits.  There was normal range of motion 
with flexion and extension, but ulnar abduction was limited 
to 35 degrees and radial abduction was limited to 20 degrees.  
There was no tenderness in the left wrist.

Due to the Veteran's chronic ache in his left wrist, nerve 
conduction velocity testing was performed to determine 
whether the Veteran had median or ulnar neuropathy.  Test 
results showed that the left median distal motor latency was 
moderately prolonged while the left median distal sensory 
latency was also moderately prolonged.  However, median motor 
conduction velocity in the forearm was normal.  Bilateral 
ulnar motor and sensory responses were normal.  The examiner 
concluded that there was electrodiagnostic evidence of 
moderate left median compression neuropathy across the wrist, 
likely related to service-connected injury of a severe fall 
landing on hands.

VA outpatient treatment records contain numerous complaints 
of and treatment for left wrist pain.  In May 2004 the 
Veteran complained of daily wrist pain and difficulty opening 
his wrist after holding an object tightly.  In June 2004, it 
was noted that the Veteran appeared to have symptomatic post-
traumatic osteoarthritis, although except for his right wrist 
his physical findings were minimal.  There was no loss of 
range of motion in the left wrist.  In Mach 2005, the Veteran 
was assessed with post-traumatic osteoarthritis.  Chronic 
numbness and loss of grip strength, left greater than right, 
was indicated in January 2007.  A history of left median 
compression neuropathy across the wrist was noted.  The left 
median distal motor latency was moderately prolonged, but 
motor conductive velocity was normal across the forearm.  
Left ulnar distal motor latencies were normal to left first 
dorsal interosseous and abductor digiti minimi.  A conclusion 
of electrodiagnostic evidence of moderate left median 
compression neuropathy across the carpal tunnels was noted.  
In March 2007, a positive Tinel's sign over the median nerve 
on the left was recorded.  Phalen's sign was negative.  There 
was no synovitis or soft tissue swelling.  There was no 
thenar atrophy or sign of GH pathology.

The foregoing evidence consistently indicates that the 
Veteran's median nerve neuropathy is moderate.  Various 
electrodiagnostic testing results demonstrate that the 
disability is no more than moderate.  While Tinel's sign was 
positive, Phalen's was negative and there was no atrophy or 
synovitis.  In sum, there is no medical showing that the 
Veteran's left wrist compression has been described as more 
than severe or indicating the presence of functional 
impairment that more nearly approximates severe incomplete 
paralysis than moderate incomplete paralysis.

The Board has considered the Veteran's various statements 
regarding the severity of the and its impact on his ability 
to work and perform certain activities, including his March 
2005 RO hearing testimony.  The Board believes that the 
Veteran's description of his symptoms is for the most part 
consistent with the assigned rating.  To the extent that he 
is alleging greater functional impairment, the Board has 
determined that the objective electrodiagnostic and clinical 
evidence is more probative than the subjective and self-
serving statements of the Veteran.  As explained above, the 
objective evidence shows that he does not have sufficient 
functional impairment to warrant a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for left wrist compression neuropathy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


